Exhibit 99.1 ROGERS COMMUNICATIONS INC. Report of Voting Results (Section 11.3 of National Instrument 51-102) In accordance with section 11.3 of National Instrument 51-102 Continuous Disclosure Obligations, this report briefly describes the matters voted upon and the outcome of the votes at the Annual General Meeting of Rogers Communications Inc. (the “Corporation”) held on April 27, 2011 in Toronto, Ontario. Class A Voting Shareholders 1. Election of Directors Resolutions electing the following 18 individuals as directors of the Corporation until the next annual general meeting were passed with the following results: Ronald D. Besse Votes For: Votes Withheld: Charles W.D. Birchall Votes For: Votes Withheld: Stephen A. Burch Votes For: Votes Withheld: John H. Clappison Votes For: Votes Withheld: Peter C. Godsoe Votes For: Votes Withheld: Alan D. Horn Votes For: Votes Withheld: Thomas I. Hull Votes For: Votes Withheld: Philip B. Lind Votes For: Votes Withheld: Isabelle Marcoux Votes For: Votes Withheld: Nadir Mohamed Votes For: Votes Withheld: David R. Peterson Votes For: Votes Withheld: Edward S. Rogers Votes For: Votes Withheld: Loretta A. Rogers Votes For: Votes Withheld: Martha L. Rogers Votes For: Votes Withheld: Melinda M. Rogers Votes For: Votes Withheld: William T. Schleyer Votes For: Votes Withheld: John H. Tory Votes For: Votes Withheld: Colin D. Watson Votes For: Votes Withheld: 2. Appointment of Auditors A resolution appointing KPMG LLP as auditors of the Corporation until the Corporation’s next annual shareholders meeting was approved for the ensuing year with 102,850,827 votes cast in favour of their appointment (100%). For additional information, please see the Circular. Toronto, Ontario April 29, 2011 ROGERS COMMUNICATIONS INC. Per: “Graeme H. McPhail” Graeme H. McPhail Vice President, Associate General Counsel
